On consideration of the pleadings and record in the above-captioned case, the Court notes that appellate counsel have referenced Article 39(a), UCMJ, sessions at the court-martial where trial defense counsel were identified or accounted for and where the military judge discussed counsel rights with the Appellant. It is also noted that the record held by the Court does not contain complete authenticated transcripts of the sessions. Accordingly, it is ordered that the government produce authenticated transcripts of those portions of any Article 39(a) sessions in the court-martial of United States v. Wuterich between August 6, 2008 and September 13, 2010, specifically including, but not limited to, March 11, 2009, March 22, 2009, March 22, 2010 (this Court is aware there may be only one March 22 session, but there are references to both), March 23-24, 2010, March 26, 2010, May 13, 2010, and May 14, 2010, where counsel were identified or accounted for and where the military judge discussed counsel rights with the Appellant, and *29that the authenticated transcripts be filed with the Court on or before March 23, 2011.